        Case 6:20-cv-00108-ADA Document 68 Filed 01/12/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                                 WACO
                                 WACO DIVISION


PARKERVISION, INC.                          §
                                            §     CIVIL NO:
vs.                                         §     WA:20-CV-00108-ADA
                                            §
INTEL CORPORATION                           §

                               HEARING BY ZOOM
       ORDER RESETTING MARKMAN HEARING


         IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
MARKMAN HEARING by Zoom on Friday, January 22, 2021     2021 at 12:30 PM
                                                                12:30 PM.   The link will
be sent by e-mail.

       IT IS SO ORDERED this 12th day of January, 2021.




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
